DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 09/16/2019, in which claims 1 - 26 are pending and presented for examination.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), filed on 03/16/2017. PCT/CN2018/078782 claims Priority from Provisional Application 62472001, filed 03/16/2017. The certified copy has been placed of record in the file. 


Information Disclosure Statement
4.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 09/16/2019 and 10/05/2020 based on the provisions of 37 CFR § 1.97.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20110310976 A1), hereinafter “Wang” in view of Zhao et al. (US 20160219290 A1), hereinafter “Zhao,” and of Naser et al. (US 20200359025 A1), hereinafter “Naser.”

	In regard to claim 1, Wang discloses: a method for encoding or decoding video data, the method comprising: 
 	receiving input data associated with a current block, (See Wang, Abstract: receiving value for a coding unit of video data; Par. 0021 and Par. 0081: video encoder 20 receives a current block of video data within a video frame to be encoded) wherein the input data corresponds to the current block to be processed by a forward transform process at an encoder side (See Wang, Abstract and Figs. 1 - 3: video encoder; Par. 0021: encoding video data at the encoder and decoding the video data at the decoder; Par. 0081; See also Par. 0054: Video encoder 20 may transform, quantize, and scan coefficients of the TUs to define a set of quantized transform coefficients) and the input data corresponds to a current coefficient block to be processed by an inverse transform process at a decoder side; (See again Wang Par. 0021: encoding video data at the encoder and decoding the video data at the decoder; See also Par. 0107: Video decoder 30 may perform decoding as reciprocal to the encoding described with respect to video encoder 20)
 	Wang does not teach explicitly:
determining a plurality of transform sets, wherein each transform set comprises one or more transform candidates, and at least one transform set comprises a plurality of transform candidates; determining a first transform set from the plurality of transform sets to apply in a horizontal direction to the current block at the encoder side, or to the current coefficient block at the decoder side; determining a second transform set from the plurality of transform sets to apply in a vertical direction to the current block at the encoder side, or to the current coefficient block at the decoder side; selecting a first transform from the first transform set or a reduced first transform set, a second transform from the second transform set or a reduced second transform set, or both depending on a current block size, wherein the reduced first transform set has less candidates than the first transform set and the reduced second transform set has less candidates than the second transform set; generating the current coefficient block according to the current block, the first transform and the second transform at the encoder side or recovering the current block according to the current coefficient block, the first transform and the second transform at the decoder side.
However, Zhao teaches: determining a plurality of transform sets, wherein each transform set comprises one or more transform candidates. (See Zhao, Pars. 0200, 0241) Zhao discloses also: 
determining a first transform set from the plurality of transform sets to apply in a horizontal direction to the current block at the encoder side, or to the current coefficient block at the decoder side; (See Zhao, Abstract: video encoder and the video decoder may determine transforms from the selected transform subsets; Pars. 0241 - 0245: based on two given transform sets, different transform methods can be generated by selecting one transform type from the first transform set as the horizontal transform)
determining a second transform set from the plurality of transform sets to apply in a vertical direction to the current block at the encoder side, or to the current coefficient block at the decoder side; (See again Zhao, Abstract and Pars. 0241 - 0245: selecting one transform type from the first transform set as the horizontal transform, and another transform type from the second transform set as the vertical transform)
selecting a first transform from the first transform set (Zhao, Abstract: video encoder and video decoder may select transform subsets; Pars. 0006 – 0009, 0029 and 0032: selecting a first transform subset) a second transform from the second transform set (See again Zhao, Abstract and Pars. 0006 – 0009 as cited above) depending on a current block size, (See Zhao, Par. 0114: selection of transforms as related to block sizes; See also Par. 0126, Par. 0147 and Par. 200: determination of plurality of transform subsets based on a size of a video block) and 
generating the current coefficient block according to the current block, the first transform and the second transform at the encoder side or recovering the current block according to the current coefficient block, the first transform and the second transform at the decoder side. (See Zhao, Par. 0005: transforms to use for generating a coefficient block from a transform block as part of video encoding and transforms to use for generating a transform block from a coefficient block as part of video decoding; See also Pars. 0028, 0052, 0078, 0128 and 129) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Wang and Zhao before him/her, to combine the techniques of those references, in order to achieve a method for encoding or decoding video data comprising similar features as those described in the limitations of the instant Application including determining a plurality of transform sets, (See Wang, Abstract and Figs. 1 – 3; Par. 0021, Par. 0054,  Par. 0081 and Par. 0107), determining first and second transform set to apply in horizontal or vertical  direction to the current block at encoder or decoder side, selecting a first and second transform and generating a current coefficient block according to the current block, or recovering the current block at the decoder side. (Zhao, Abstract, Pars. 0006 – 0009, 0029 and 0032; Pars. 0005, 0028, 0052, 0078, 0128 and 129)
	Zhao is not specific about a reduced first transform set or a reduced second transform set, or both depending on a current block size, wherein the reduced first transform set has less candidates than the first transform set and the reduced second transform set has less candidates than the second transform set;
	However, Naser teaches the features of selecting a first transform from the first transform set or a reduced first transform set, (Naser, Abstract: method and an apparatus for efficiently encoding and decoding video using multiple transforms, such as a horizontal transform or a vertical transform selected from a set of transforms to transform prediction residuals of a current block of a video picture being encoded; See also Pars. 0006 – 0009: selected transforms to obtain transformed coefficients; Par. 0108: for large blocks, a reduced set of transforms may be enough) a second transform from the second transform set or a reduced second transform set, (See again Naser, Abstract and Pars. 0006 – 0009 and 0108 as cited above and applied, mutatis mutandis, to a second transform from a second transform set or a reduced second transform set) or both depending on a current block size, (See Naser as cited above and Par. 0013: selection of transforms depending on a block size of the current block,; number of transforms in the set of transforms may depend on the block size) wherein the reduced first transform set has less candidates than the first transform set and the reduced second transform set has less candidates than the second transform set; (See again Naser as cited above and Pars. 0056 – 0059: For each of the horizontal and vertical transform, one of the two transform candidates in the identified transform subset, is selected based on explicitly signaled flags; See also Zhao, Pars. 0010 - 0012: means for selecting a first transform subset from the plurality of transform subsets, means for selecting a second transform subset from the plurality of transform subsets; See again Par. 0114 in regard to the number of candidates in a transform set relative to another transform set) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Zhao and Naser before him/her, to combine the techniques of those references, in order to achieve a method for encoding or decoding video data comprising similar features as those described in the limitations of the instant Application including determining a plurality of transform sets, determining first and second transform set to apply in horizontal or vertical  direction to the current block at encoder or decoder side, selecting a first and second transform and generating a current coefficient block according to the current block, or recovering the current block at the decoder side. (Naser, Pars. 0013, Pars. 0056 – 0059; Zhao, Pars. 0010 - 0012 and Par. 0114)

	In regard to claim 2, the claim discloses the method of Claim 1, wherein the first transform is selected from the reduced first transform set (Zhao, Abstract: video encoder and video decoder may select transform subsets; Pars. 0006 – 0009, 0029 and 0032: selecting a first transform subset; - i.e., selecting a first transform from the first transform set or a reduced first transform set, a second transform from the second transform set or a reduced second transform set, (See Zhao, as cited above and Naser, Pars. 0056 – 0059: For each of the horizontal and vertical transform, one of the two transform candidates in the identified transform subset, is selected based on explicitly signaled flags) if a horizontal size of the current block is small than or equal to a first 2threshold or the second transform is selected from the reduced second transform set if a vertical size of the current block is small than or equal to the first threshold. (See again Naser, Par. 0013; See also Zhao, Abstract: video encoder and video decoder may select transform subsets; Par. 0114: selection of transforms as related to block sizes; See also Par. 0126, Par. 0147 and Par. 200: determination of plurality of transform subsets based on a size of a video block; - the threshold is defined as a limiting factor on the size (Naser, Pars. 0045, 0047, 0099 and 0100))
 
	In regard to claim 3, the claim discloses the method of Claim 2, wherein the reduced first transform set consists of one candidate if the horizontal size of the current block is small than or equal to 4, (See Naser, Par. 0013: selection of transforms depending on a block size of the current block; number of transforms in the set of transforms may depend on the block size (i.e., horizontal or vertical size can be made smaller than or equal to 4, based on pre-established conditions); See also Par. 0059: For each of the horizontal and vertical transform, one of the two transform candidates in the identified transform subset, is selected based on explicitly signaled flags) or the reduced second transform set consists of one candidate if the vertical size of the current block is small(er) than or equal to 4. (See again Naser, Par. 0013: number of transforms in the set of transforms may depend on the block size (horizontal or vertical size can be smaller than or equal to 4, mutatis mutandis); See also Par. 0059; See also Zhao, Pars. 0114, 0200 and 0241)  
 
	In regard to claim 4, the claim discloses the method of Claim 1, wherein the first transform is selected from the reduced first transform set if a horizontal size of the current block is greater than or equal to a second threshold (Rationale applied to rejection of Claim 3, also applies, mutatis mutandis, to rejection of Claim 4 on condition that a horizontal size of the current block is greater than or equal to a second threshold, on the basis of Naser, Pars. 0013, 0059 and Zhao, Pars. 0114, 0200 and 0241) or the second transform is selected from the reduced second transform set if a vertical size of the current block is greater than or equal to the second threshold. (See above rationale as applied mutatis mutandis, to a reduced second transform set if a vertical size of the current block is greater than or equal to the second threshold) 
 
	In regard to claim 5, the claim discloses the method of Claim 4, wherein the reduced first transform set consists of one candidate if the horizontal size of the current block is greater than or equal to 64, or the reduced second transform set consists of one candidate if the vertical size of the current block is greater than or equal to 64. (See above rationale evoked for rejections of Claim 3 and Claim 4, as applied mutatis mutandis, to a reduced second transform set when a vertical or horizontal size of the current block meets the condition of being greater than or equal to 64)  

	In regard to claim 6, the claim discloses the method of Claim 1, wherein the first transform is selected from the reduced first transform set and the second transform is selected from the reduced second transform set if a total number of pixels in the current block is small than or equal to a first threshold. (See above rationale evoked for rejection of Claim 2, as applied mutatis mutandis, to a reduced first and second transform set for selection of a first and second transform when a total number of pixels in the current block is small than or equal to a first threshold; See Zhao, Par. 0176: applying a certain transform type depending on whether a block is larger than or smaller than a pre-defined threshold value, or within a given threshold value range, the number of pixels being also related to the size of the block)
 
	In regard to claim 7, the claim discloses the method of Claim 6, wherein the reduced first transform set consists of one candidate and the reduced second transform set consists of one candidate if the total number of pixels in the current block is small than or equal to 16. (See above rationale(s) evoked for rejection of Claim 3 and Claim 5, as applied mutatis mutandis, to a reduced first and second transform set when a total number of pixels in the current block is small than or equal to a first threshold having a value of 16 as disclosed in Claim 6; See Zhao, Par. 0176 and respective citations from Naser in regard to reduced first and second transform set consisting respectively of one candidate)
 
	In regard to claim 8, the claim discloses the method of Claim 1, wherein the first transform is selected from the reduced first transform set and the second transform is selected from the reduced second transform set if a total number of pixels in the current block is greater than or equal to a second threshold. (See above rationale(s) evoked for rejection of Claim 2, Claim 4 and Claim 6, on the basis of Zhao, Abstract and Pars. 0006 – 0009, 0029 and 0032; Naser, Pars. 0056 – 0059;See further Par. 0013; Pars. 0045, 0047, 0099 and 0100; See also rationale applied to rejection of Claim 7 on the basis of Zhao, Par. 0176 and respective citations from Naser for the condition on a total number of pixels in the current block being greater than or equal to a second threshold) 
 
	In regard to claim 9, the claim discloses the method of Claim 8, wherein the reduced first transform set consists of one candidate and the reduced second transform set consists of one candidate if the total number of pixels in the current block is greater than or equal to 4096. (The above rationale evoked for rejection of Claim 8 also applies to rejection of Claim 9 on the basis of the above cited referred to from Zhao and Naser, applied, mutatis mutandis, to the condition of a total number of pixels in the current block being greater than or equal to 4096) 

 	In regard to claim 10, the claim discloses an apparatus for encoding or decoding video data, the apparatus comprising one or more electronic circuits or processors arranged to: receive input data associated with a current block, wherein the input data corresponds to the current block to be processed by a forward transform process at an encoder side and the input data corresponds to a current coefficient block to be processed by an inverse transform process at a decoder side; determine a plurality of transform sets, wherein each transform set comprises one or more transform candidates, and at least one transform set comprises a plurality of transform candidates; determine a first transform set from the plurality of transform sets to apply in a horizontal direction to the current block at the encoder side, or to the current coefficient block at the decoder side; determine a second transform set from the plurality of transform sets to apply in a vertical direction to the current block at the encoder side, or to the current coefficient block at the decoder side; select a first transform from the first transform set or a reduced first transform set, a second transform from the second transform set or a reduced second transform set, or both depending on a current block size, wherein the reduced first transform set has less candidates than the first transform set and the reduced second transform set has less candidates than the second transform set; and generate the current coefficient block according to the current block, the first transform and the second transform at the encoder side or recover the current block according to the current coefficient block, the first transform and the second transform at the decoder side. (Claim 10 is apparatus drawn to the method of Claim 1, in virtue of the similarities of their respective limitations. Therefore, the rationale applied to rejection of Claim 1 also applies to rejection of Claim 10)  

	In regard to claim 11, the claim discloses a method for encoding video data incorporating non-separable secondary transform (NSST), (See Zhao, Pars. 0026, 0045 and 0048: non-separable 2-D transform) the method comprising: receiving a block of prediction residuals corresponding to differences between a block of 4video data being coded and a predictor; (See Zhao, Pars. 0025: disclosure related to multiple transforms applied for Intra or Inter prediction residual; Pars. 0052, 0056, 0111) applying a first transform to the block of prediction residuals to generate a first 2D (two- dimensional) coefficient block; (See Zhao, Pars. 0026, 0028 and 0029: video encoder divides the residual block into one or more transform blocks and applies a (DCT) transform to the one or more transform blocks to transform the residual values in the one or more transform blocks which are referred to as coefficient blocks including one or more transform coefficient values; Par. 0078: A coefficient block may be a two-dimensional (2D) array of transform coefficients) determining a total number of non-zero first coefficients in a partial block of the first 2D coefficient block, wherein the partial block of the first 2D coefficient block is smaller than the first 2D coefficient block; (See Zhao, Par. 0093: flag signaled to indicate whether current transform unit has at least one non-zero coefficient; See also Par. 0110) if the total number of non-zero first coefficients in the partial block of the first 2D coefficient block satisfies a target condition: converting the first 2D coefficient block to a first 1D (one-dimensional) coefficient vector; (See Zhao, Par. 0036: process of converting 2D coefficient block to a first 1D (one-dimensional) coefficient vector; See also Pars. 0044 – 0048: non-separable 2-D transform reorganizing all the elements of X (which is an input M.times.N data array) into a single vector) applying a second transform to at least part of the first 1D coefficient vector to generate a second 1D coefficient vector, wherein the second transform corresponds to a non-separable transform; (See again Zhao, Pars. 0026, 0028 and 0029; Par. 0078 as cited above and now in regard to a second transform to part of a 1D coefficient vector to generate a second 1D coefficient vector, wherein the second transform corresponds to a non-separable transform) converting the second 1D coefficient vector to a second 2D coefficient block according to a coefficient scanning order; (See Zhao, Par. 0036: and Pars. 0044 – 0048: as cited above and here in regard to a second 2D coefficient block according to a coefficient scanning order) and providing the second 2D coefficient block as a final 2D coefficient block; (See Zhao, Par. 0026: coefficient blocks that include one or more transform coefficient values; See also Par. 0029) and if the total number of non-zero first coefficients in the partial block of the first 2D coefficient block does not satisfy the target condition: providing the first 2D coefficient block as the final 2D coefficient block. (See again Zhao, Pars. 0026: and 0029 as cited above; Pars. 0128, 0140 and 0141: generating coefficient block based on conditions imposed on number of nonzero coefficients with respect to a threshold representing a target condition)  
 
	In regard to claim 12, the claim discloses the method of Claim 11, wherein the target condition corresponds to the total number of non-zero first coefficients in the partial block of the first 2D coefficient block being greater than a threshold. (See Zhao, Par. 0235: prediction processing unit 152 may determine that a number of nonzero coefficients in the current coefficient block is less than a threshold; See also rationale used in rejection of Claim 11 based here on the condition of the total number of non-zero first coefficients being greater than a threshold as suggested in Zhao, Pars. 0158, 0207 and disclosure in Claim 20 of Zhao) 
 
	In regard to claim 13, the claim discloses the method of Claim 11, wherein the partial block of the first 2D coefficient block corresponds to a top-left MxN block of the first 2D coefficient block, and wherein M is one positive integer smaller than a width of the first 2D coefficient block and N is one positive integer smaller than a height of the first 2D coefficient block. (See rationale applied to rejection of Claim 11 and Claim 12; See further Zhao, Par. 0037: nonzero coefficient values in the coefficient block tend to be grouped together at a top-left corner of the coefficient block) 
 
	In regard to claim 14, the claim discloses the method of Claim 13, wherein M and N are selected from a group comprising 4, 8 and 16. (See rationale applied to rejection of Claim 13; See further Zhao, Par. 0294: 4.times.4, 8.times.8, 16.times.16 and 32.times.32 block sizes to define group comprising 4, 8 and 16)
  
	In regard to claim 15, the claim discloses the method of Claim 11, wherein the partial block of the first 2D 5coefficient block excludes DC coefficient located at a top-left corner of the first 2D coefficient block. (See rationale applied to rejection of Claim 11, the additional limitation comprising excluding DC coefficient located at a top-left corner of the first 2D coefficient block being a known condition used in the art in applying various coding standards; - See Zhao, Par. 0037) 
 
	In regard to claim 16, the claim discloses the method of Claim 11, wherein the block of prediction residuals comprises one luma block and one or more chroma blocks, and one 2D luma coefficient block and one or more 2D chroma coefficient blocks are generated, (See Zhao, Par. 0077: generating luma and chroma coefficient blocks) and wherein said determining the total number of non-zero first coefficients counts only non-zero AC coefficients associated with said one or more 2D chroma coefficient blocks. (See rationale applied to rejection of Claim 11 and Claim 12 applied, mutatis mutandis to non-zero AC coefficients associated with 2D chroma coefficient blocks)   

	In regard to claim 17, the claim discloses the method of Claim 16, wherein said determining the total number of non-zero first coefficients counts only non-zero AC coefficients for each of said one or more 2D chroma coefficient blocks (See again rationale applied to rejection of Claim 16 applied, mutatis mutandis to non-zero AC coefficients associated with 2D chroma coefficient blocks) and selects a maximum number of non-zero AC coefficients as the total number of non-zero first coefficients. (See Zhao, Pars. 0026: and 0029 as cited above; Pars. 0128, 0140 and 0141: generating coefficient block based on conditions imposed on number of nonzero coefficients with respect to a threshold representing a target condition; See also rationale applied to rejection of Claim 16)   

	In regard to claim 18, the claim discloses an apparatus for encoding video data, the apparatus comprising one or more electronic circuits or processors arranged to: receive a block of prediction residuals corresponding to differences between a block of video data being coded and a predictor; apply a first transform to the block of prediction residuals to generate a first 2D (two- dimensional) coefficient block; determine a total number of non-zero first coefficients in a partial block of the first 2D coefficient block, wherein the partial block of the first 2D coefficient block is smaller than the first 2D coefficient block; if the total number of non-zero first coefficients in the partial block of the first 2D coefficient block satisfies a target condition: convert the first 2D coefficient block to a first 1D (one-dimensional) coefficient vector; apply a second transform to at least part of the first 1D coefficient vector to generate a second 1D coefficient vector, wherein the second transform corresponds to a non-separable transform; and convert the second 1D coefficient vector to a second 2D coefficient block according to a coefficient scanning order; and provide the second 2D coefficient block as a final 2D coefficient block; and  6if the total number of non-zero first coefficients in the partial block of the first 2D coefficient block does not satisfy the target condition: provide the first 2D coefficient block as the final 2D coefficient block. (Claim 18 discloses an apparatus drawn to the method of Claim 11, in virtue of the similarities of their respective limitations. Therefore, the rationale applied to rejection of Claim 11 also applies, mutatis mutandis, to rejection of Claim 18)
  
	In regard to claim 19, the claim discloses a method for decoding video data incorporating non-separable secondary transform (NSST), the method comprising: receiving a final 2D (two-dimensional) coefficient block corresponding to differences between a block of video data being decoded and a predictor; determining a total number of non-zero first coefficients in a partial block of the final 2D coefficient block, wherein the partial block of the final 2D coefficient block is smaller than the final 2D coefficient block; if the total number of non-zero first coefficients in the partial block of the final 2D coefficient block satisfies a target condition: converting the final 2D coefficient block to a first 1D (one-dimensional) coefficient vector; applying a first transform to at least part of the first 1D coefficient vector to generate a second 1D coefficient vector, wherein the first transform corresponds to a non-separable transform; converting the second 1D coefficient vector to a first 2D coefficient block according to a coefficient scanning order; applying a second transform to the first 2D coefficient block to generate a second 2D coefficient block; and recovering the block of video data according to the second 2D coefficient block; and if the total number of non-zero first coefficients in the partial block of the final 2D coefficient block does not satisfy the target condition: applying the second transform to the final 2D coefficient block to generate a third 2D coefficient block; and recovering the block of video data according to the third 2D coefficient block. (Claim 19 stands for a method for decoding video data incorporating non-separable secondary transform (NSST), the method performing functions that represent the counter part of the encoding method of Claim 11. Therefore, the rationale applied to rejection of Claim 11 also applies, mutatis mutandis, to rejection of Claim 19, on the basis of the citations from Zhao (See Abstract: techniques to determine transforms to be used during video encoding and video decoding by selecting transform subsets that each identify one or more candidate transforms and determining transforms from the selected transform subsets)) 
 
	In regard to claim 20, the claim discloses the method of Claim 19, wherein the target condition corresponds to the total number of non-zero first coefficients in the partial block of the final 2D coefficient block being greater than a threshold. (See rationale applied to rejection of Claim 12 applied, mutatis mutandis, to the condition of the target condition corresponding to a total number of non-zero first coefficients in a partial block of the final 2D coefficient block being greater than a threshold) 
 
	In regard to claim 21, the claim discloses the method of Claim 19, wherein the partial block of the final 2D coefficient block corresponds to a top-left MxN block of the final 2D coefficient block, and wherein M is one positive integer smaller than a width of the final 2D coefficient block and N is one positive integer smaller than a height of the final 2D coefficient block. (See rationale applied to rejection of Claim 13 applied, mutatis mutandis, to the rejection of Claim 21)
  
	In regard to claim 22, the claim discloses the method of Claim 21, wherein M and N are selected from a group comprising 4, 8 and 16. (See rationale applied to rejection of Claim 14 applied, mutatis mutandis, to the rejection of Claim 22)  

	In regard to claim 23, the claim discloses the method of Claim 19, wherein the partial block of the final 2D coefficient block excludes DC coefficient located at a top-left corner of the final 2D coefficient block. (See rationale applied to rejection of Claim 15 applied, mutatis mutandis, to the rejection of Claim 23)  
 
	In regard to claim 24, the claim discloses the method of Claim 19, wherein the final 2D coefficient block corresponds to one 2D luma coefficient block and one or more 2D chroma coefficient blocks, and wherein said determining the total number of non-zero first coefficients counts only non- zero AC coefficients associated with said one or more 2D chroma coefficient blocks. (See rationale applied to rejection of Claim 16 applied, mutatis mutandis, to the rejection of Claim 24)    

	In regard to claim 25, the claim discloses the method of Claim 24, wherein said determining the total number of non-zero first coefficients counts only non-zero AC coefficients for each of said one or more 2D chroma coefficient blocks and selects a maximum number of non-zero AC coefficients as the total number of non-zero first coefficients. (See rationale applied to rejection of Claim 17 applied, mutatis mutandis, to the rejection of Claim 25)  

	In regard to claim 26, the claim discloses an apparatus for decoding video data, the apparatus comprising one or more electronic circuits or processors arranged to: receive a final 2D (two-dimensional) coefficient block corresponding to differences between a block of video data being decoded and a predictor; determine a total number of non-zero first coefficients in a partial block of the final 2D coefficient block, wherein the partial block of the final 2D coefficient block is smaller than the final 2D coefficient block; if the total number of non-zero first coefficients in the partial block of the final 2D coefficient block satisfies a target condition: convert the final 2D coefficient block to a first 1D (one-dimensional) coefficient vector;  8apply a first transform to at least part of the first 1D coefficient vector to generate a second 1D coefficient vector, wherein the first transform corresponds to a non-separable transform; convert the second 1D coefficient vector to a first 2D coefficient block according to a coefficient scanning order; apply a second transform to the first 2D coefficient block to generate a second 2D coefficient block; and recover the block of video data according to the second 2D coefficient block; and if the total number of non-zero first coefficients in the partial block of the final 2D coefficient block does not satisfy the target condition: apply the second transform to the final 2D coefficient block to generate a third 2D coefficient block; and recover the block of video data according to the third 2D coefficient block. (Claim 26 stands for an apparatus for decoding video data, the apparatus performing functions that represent the counterpart of the encoding method of Claim 19. Therefore, the rationale applied to rejection of Claim 19 also applies, mutatis mutandis, to rejection of Claim 26, on the basis of the citations from Zhao (See Abstract: techniques to determine transforms to be used during video encoding and video decoding by selecting transform subsets that each identify one or more candidate transforms and determining transforms from the selected transform subsets))


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Joshi et al. (US 20130188699 A1) teaches CODING OF COEFFICIENTS IN VIDEO CODING.
Rosewarne (US 2015/0326883 A1) teaches Method, Apparatus ad System for encoding and decoding the transform units of a Coding Unit.
Yang et al. (US 20120201303 A1) teaches METHOD AND DEVICE FOR ENCODING AND DECODING VIDEOS.
Hsu et al. (US 20150003514 A1) teaches METHOD AND APPARATUS FOR BLOCK-BASED SIGNIFICANCE MAP AND SIGNIFICANCE GROUP FLAG CONTEXT SELECTION.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487